Title: To Thomas Jefferson from John Mitchell, 21 May 1803
From: Mitchell, John
To: Jefferson, Thomas


          
            Sir
                     
            Havre 21 May 1803
          
          I had the honor of addressing You the 9h. instant solisiting to be Confirmed in Appointment of Commercial Agent for this place.—Which I beg leave to repeat.
          It affords Me great pleasure that My first official Act should be the sending on Mr. Hughes charged with despatches of such importance to My Country;—and am very happy that Under your Administration so great an Aquisition has been Made to the United States.—and a Treaty concluded that Will afford such universal satisfaction
          Most sinceerly do I congratulate You and beg leave to Assure you that I am with Most perfect respect
          Sir, Your very Obd Servt.
          
            John Mitchell
          
        